﻿On behalf of the
Uganda delegation, I wish to congratulate you,
Mr. President, on your election to preside over the
fifty-eighth session of the General Assembly. We are
confident that, under your able leadership, we shall
achieve the objectives of our deliberations. Let me also
thank the Secretary-General, Mr. Kofi Annan, for the
excellent leadership he has provided to the United
Nations during a very trying and difficult year.
My country attaches great importance to the
centrality of the United Nations in the maintenance of
international peace and security and in fostering
international development cooperation. In that regard,
Uganda hopes that this session of the General
Assembly will focus on the critical reform of the
United Nations to meet the new challenges to
multilateralism.
Terrorism has reached epic proportions as a threat
to international peace and security. Particularly since
11 September, terrorist organizations have
indiscriminately attacked, killed and maimed thousands
of innocent civilians in Asia, the Middle East, Africa,
Europe and the Americas. In northern Uganda, a
terrorist organization called the Lords Resistance Army
has killed hundreds, displaced thousands and abducted
children into forced recruitment and sale in slavery.
On 19 August, the terrorists chose to strike at the
heart of the United Nations. They attacked the United
Nations offices in Baghdad. That callous attack led to
the death of innocent Iraqis and many members of the
United Nations staff, including the Secretary-General’s
Special Representative, Sergio Vieira de Mello. On
behalf of the Government and people of Uganda, I wish
to express sincere condolences to the Secretary-
General and to the bereaved families. We must
condemn those acts of terrorism in the strongest terms,
and the international community must unite to fight
this scourge. Under no circumstances should
indiscriminate use of violence be justified.
We must acknowledge that the emergence of new
threats such as terrorism and weapons of mass
destruction, combined with genocide and the massive
violation of human rights, poses a clear and present
challenge to the United Nations.
My country, therefore, shares the view of the
Secretary-General that the time has come to examine
the fundamental policy issues and structural
mechanisms that may be needed to deal with these new
challenges. We support his proposal to establish a
group of eminent persons to make recommendations
regarding the necessary reforms of the Security
2

Council and other United Nations institutions and
processes.
On the situation in the Middle East, Uganda
welcomes the Quartet-led road map for a
comprehensive settlement. We support the
establishment of a Palestinian State living side by side
and in peace with Israel, within secure and recognized
borders, in accordance with the relevant Security
Council resolutions.
I now turn to the Great Lakes region of Africa.
We are pleased to note that there have been positive
developments as a result of regional and international
efforts to build peace and stability in the region. In the
Democratic Republic of the Congo, the Transitional
Government of National Unity has been established in
accordance with the Lusaka Ceasefire Agreement and
the related Pretoria and Luanda Agreements, as well as
the relevant resolutions of the Security Council.
Uganda remains committed to supporting the
peace process in the Democratic Republic of the
Congo, including ending the Lendu-Hema inter-ethnic
conflict in the Ituri Province. Uganda encouraged the
Security Council to establish a robust force of the
United Nations Organization Mission in the
Democratic Republic of the Congo (MONUC), under
Chapter VII, for peacekeeping operations in the
Democratic Republic of the Congo, including the
disarmament, demobilization, rehabilitation,
resettlement and reintegration of negative forces.
In that regard, Uganda welcomes Security
Council resolution 1493 (2003). My country provided
Entebbe airbase for logistical support to the European
Union-led stabilization force in Bunia in July, 2003.
We have also concluded an agreement with MONUC to
utilize Entebbe airbase, as well as the Kasese and Arua
Airports, for United Nations operations in the
Democratic Republic of the Congo.
With regard to the situation in Burundi, the
implementation of the Arusha Peace and Reconciliation
Agreement remains on track, under the regional
initiative presided over by President Museveni of
Uganda and facilitated by Deputy President Zuma of
South Africa. The African Union mission in Burundi
has been established. We call upon the international
community, including the Security Council, to provide
the necessary support for the mission.
On the situation in the Sudan, the Government of
Uganda commends the Government of the Sudan and
the Sudan People’s Liberation Army for the historic
agreement on security arrangements, signed in
Naivasha, Kenya, last week. We urge the parties to
expedite the negotiation of the remaining issues so that
a comprehensive agreement can be reached. The
restoration of peace, security and political stability in
the Sudan is not only good for the long-suffering
people of that country, but also for Africa as a whole.
Uganda particularly welcomed the initiative of
the Secretary-General to convene a high-level meeting,
which adopted the Principles on Good-Neighbourly
Relations and Cooperation between the Democratic
Republic of the Congo, Burundi, Rwanda and Uganda
on 25 September. Our countries pledged to refrain from
interfering directly or indirectly in one another’s
internal affairs, including making sure that none of the
neighbouring countries’ territory is used to arm, supply
or host any hostile elements or armed groups against
the other.
These efforts, aimed at the restoration of peace,
security, political stability and good-neighbourliness,
are not only good for the Great Lakes region, but also
for Africa and indeed the entire international
community. Uganda strongly believes that these are
necessary pre-conditions for regional integration and
the promotion of trade and investment to meet the
needs of our people. To that end, Uganda welcomes
and supports the forthcoming United Nations
conference on the Great Lakes region.
Despite many commitments already made at
various international forums, the international
community has yet to demonstrate sufficient political
will to mobilize adequate resources to meet the
Millennium Development Goals and to ensure
equitable sharing of the benefits of globalization for
all. The failure of the World Trade Organization
Ministerial Conference, held at Cancún, vividly
demonstrates this.
Since the Millennium Summit in 2000, important
plans of action, declarations and strategies have been
agreed upon, inter alia, in Brussels, Doha, Monterrey,
Johannesburg and Almaty, for the achievement of
sustainable development and the Millennium
Development Goals. The challenge for the international
community now is to ensure their full and effective
follow-up and implementation. The international
3

community must accord special priority to the
development needs of the landlocked and least
developed countries, in order to facilitate their full
integration into the global system. Although official
development assistance will continue to play an
important role in development, Uganda regards trade as
the single most important external source of
development financing and productivity growth. In this
respect, the Doha Development Agenda should ensure
that the least developed countries not only have access
to markets, but also attain capacity to produce
competitively for those markets. We call upon the
developed countries to show the necessary flexibility,
especially on the question of agricultural subsidies, to
allow for the full and timely completion of the
comprehensive agenda agreed upon at Doha.
The fifty-seventh United Nations General
Assembly endorsed the New Partnership for Africa’s
Development (NEPAD) as a home-grown African
framework for international development cooperation
within the continent. We reiterate the call made last
week from this podium by the current Chairman of the
African Union, President Joachim Chissano of
Mozambique, for strong and effective support for
NEPAD by the international community.
In summary, my country has supported the call
for collective action against terrorism and weapons of
mass destruction. We have noted the positive
developments in the Great Lakes region and expressed
our commitment to building a peaceful and stable
region. We have also underscored the need for urgent
and effective implementation of agreed upon plans of
action to meet the Millennium Development Goals and
to assure practical support for NEPAD. Finally, Uganda
has reaffirmed its full commitment to the purposes and
principles of the United Nations.





